Citation Nr: 1121887	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  03-10 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The Veteran had active service from August 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the above claim.  The appeal has previously been before the Board.  The appeal was remanded for development in January 2005 and February 2009, and has now been returned to the Board for further review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's account of his in-service assaults is credible.

2.  Competent VA medical opinion has concluded that the Veteran's post-service behavior is consistent with symptoms of PTSD based on personal assaults.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a result of the Board's decision to grant service connection for PTSD, the Board finds that any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA), cannot be considered prejudicial to the Veteran.  The Board will therefore proceed to a review of the claim on the merits.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

Additionally, in the context of a PTSD claims based on personal assault, the Courts have imposed an exception to the holding in Moreau v. Brown, 9 Vet. App. 389, 396 (1996), that "[a]n opinion by a medical professional based on postservice (sic) examination of the veteran cannot be used to establish the occurrence of the stressor in service."  In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) declared that this "categorical statement [was] made in the context of discussing PTSD diagnoses other than those arising from personal assault."  Id. at 380.  As such, when a Veteran makes a PTSD claim based on personal assault, an interpretation of behavior changes in relation to a medical diagnosis can establish the occurrence of the stressor in- service.  Id.; see also Bradford v. Nicholson, 20 Vet. App. 200 (2006).

As was previously indicated, the Veteran served on active duty from August 1970 to August 1972.  During this service, the Veteran recounts multiple occasions when he was physically assaulted by his trainers and fellow trainees during active service.  

In addition, following a comprehensive VA psychiatric examination in February 2011, the examiner noted the above history and that in the examiner's review of the record, the Veteran had reported this history consistently over a ten-year period to reputable practitioners.  The examiner further found that the Veteran endorsed enough of the symptoms of PTSD to warrant a clinical diagnosis and indicated that the Veteran's repeated history of assault had resulted in behaviors that manifested with the same components that one would observe in situations of learned helplessness.  Consequently, the VA examiner diagnosed PTSD, concluding that in the context of the VA's guidelines for PTSD stressors, a diagnosis of PTSD, chronic type, with delayed onset, was appropriate in this case.  Under these circumstances, the Board finds that the diagnosis of a medical professional reasonably suffices to confirm that the claimed stressor occurred in service.  See 38 C.F.R. § 3.304(f)(4) (2010).  Thus, the Board further finds that the Veteran's diagnosis of PTSD that has been linked to that stressor should be service connected.  

Resolving reasonable doubt in favor of the Veteran, PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).


ORDER

Service connection for PTSD is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


